208 F.3d 615 (7th Cir. 2000)
CLUB MISTY, Inc., doing business as   Tequila Roadhouse, et al.,    Plaintiffs-Appellants,v.James LASKI, Clerk of the City of Chicago, et al.,    Defendants-Appellees.
Nos. 99-1597 and 99-1628
In the United States Court of Appeals  For the Seventh Circuit
Argued February 18, 2000Decided April 3, 2000

Appeals from the United States District Court for the  Northern District of Illinois, Eastern Division.  Nos. 98 C 7831 & 98 C 8054--Charles R. Norgle, Sr., Judge.
Before Posner, Chief Judge, and Bauer and Manion,  Circuit Judges.
Posner, Chief Judge.


1
Two licensed taverns in  Chicago appeal from the district court's  dismissal of their suit to enjoin an Illinois  state statute pursuant to which the plaintiffs  would have lost their licenses had they not been  granted preliminary relief that continues on  appeal. The statute, 235 ILCS 5/9-1 et seq., is  challenged both as depriving the plaintiffs of  their property without due process of law and as  a bill of attainder.


2
Illinois liquor licenses are revocable only for  good cause during the one-year term of the  license and renewable as a matter of right when  the term expires unless the licensee is  unqualified or his premises unsuitable. 235 ILCS  5/3-14, 5/5-2, 5/6-1, 5/7-5. (A tavern must have  a local license as well, see 235 ILCS 5/3-14,  5/7-6; Chi. Munic. Code sec.sec. 4-60-20(a),  60(a), but the parties make nothing of this, so  we won't either.) There is no suggestion that  either plaintiff gave cause to have its license  revoked or not renewed. Each simply lost a vote  by the residents of the precinct in which its  tavern is located. The vote was authorized by 235  ILCS 5/9-2, which provides that if 40 percent of  the registered voters in a precinct petition the  board of elections for a vote on whether to  prohibit the sale of liquor at a particular  street address, the question shall be put to the  precinct electorate at the next election and if a  majority votes in favor of the prohibition the  license of the establishment located at that  address shall become void thirty days after the  election. 235 ILCS 5/9-3. The record is silent on  why these particular taverns incurred the voters'  wrath; neither the petitioners nor the voters are  required to give reasons. All we know, besides  that the plaintiffs' taverns were duly licensed,  is that in each precinct there are other liquor  licensees who have not been voted out.


3
On the view we take of the case, we shall not  have to decide whether the statute is a bill of  attainder, U.S. Const., art. I, sec. 10, cl. 1;  but we shall not conceal our skepticism that it  is. A bill of attainder is a legislative  punishment, and we may assume without having to  decide both that a legislative delegation to the  electorate of a standardless authority to punish  would fall afoul of the prohibition of bills of  attainder by constituting the electorate a  surrogate legislature engaged in administering  punishment, see Joint Anti-Fascist Refugee  Committee v. McGrath, 341 U.S. 123, 144 (1951)  (concurring opinion); Dehainaut v. Pena, 32 F.3d 1066, 1070-71 (7th Cir. 1994); Laurence H. Tribe,  American Constitutional Law sec. 10-6, pp. 660-61  (2d ed. 1988); cf. Citizens Against Rent  Control/Coalition for Fair Housing v. City of  Berkeley, 454 U.S. 290, 295 (1981), and that  corporations as well as individuals are protected  by the constitutional prohibition. See Plaut v.  Spendthrift Farm, Inc., 514 U.S. 211, 239 n. 9  (1995); BellSouth Corporation v. FCC, 144 F.3d 58, 63 (D.C. Cir. 1998); BellSouth Corporation v.  FCC, 162 F.3d 678, 684 (D.C. Cir. 1998); SBC  Communications, Inc. v. FCC, 154 F.3d 226, 234  and n. 11 (5th Cir. 1998). Even so, it is  doubtful that what the voters have voted to do to  the plaintiffs can be regarded as punishment.


4
The requirement of punishment is most clearly  satisfied when a punitive purpose is conjoined  with a characteristically punitive sanction, such  as a fine. See generally Nixon v. Administrator  of General Services, 433 U.S. 425 (1977). (During  the impeachment of President Clinton, there was  much discussion of whether a congressional  resolution censuring him would have been a bill  of attainder.) We may assume, again without  having to decide still another unsettled issue,  that either a punitive purpose or a  characteristically punitive sanction would  suffice to make legislation directed against a  particular individual or firm (of which a given  street address is a transparent proxy) a bill of  attainder. Selective Service System v. Minnesota  Public Interest Research Group, 468 U.S. 841,  852-54 (1984); Nixon v. Administrator of General  Services, supra, 433 U.S. at 473-84; De Veau v.  Braisted, 363 U.S. 144, 160 (1960); Dehainaut v.  Pena, supra, 32 F.3d at 1071-73; Planned  Parenthood of Mid-Missouri and Eastern Kansas,  Inc. v. Dempsey, 167 F.3d 458, 465 (8th Cir.  1999); SBC Communications, Inc. v. FCC, supra,  154 F.3d at 241; Tribe, supra, sec. 10-5, p. 655.  The problem here is that we have no information  about the purpose that actuated the petitions and  the votes against these licensees; nor is the  revocation of a license a characteristically  punitive sanction, Brookpark Entertainment, Inc.  v. Taft, 951 F.2d 710, 717 (6th Cir. 1991); cf.  Rivera v. Pugh, 194 F.3d 1064, 1068 (9th Cir.  1999); United States v. Emerson, 107 F.3d 77, 81-  83 (1st Cir. 1997), though it can inflict great  hardship.


5
We need not pursue the issue further, as we  think the statute is unconstitutional as a denial  of due process of law even if it is not a bill of  attainder. We reach this conclusion on the basis  of two previous decisions of this court, Reed v.  Village of Shorewood, 704 F.2d 943 (7th Cir.  1983), and Philly's v. Byrne, 732 F.2d 87 (7th  Cir. 1984). Neither side in the present  litigation challenges the soundness of either  decision. They differ as to the decisions'  correct interpretation but they do not ask us to  overrule either one in whole or in part. And so  those decisions provide the framework for our  analysis.


6
Reed holds that an Illinois liquor license is a  property right within the meaning of the due  process clause of the Fourteenth Amendment. 704 F.2d at 948-49. The license is revocable during  its term only for cause, just like a public  school teacher's tenure contract--a familiar  example of "property" as the Supreme Court has  defined the term in the due process clauses of  the Fifth and Fourteenth Amendments. E.g., Perry  v. Sindermann, 408 U.S. 593, 601 (1972). Were  renewal a matter of administrative grace, the  challenged statute would be vulnerable only in  cases in which the license was voided before the  expiration of its current term. E.g., Movers  Warehouse, Inc. v. City of Little Canada, 71 F.3d 716, 718-19 (8th Cir. 1995); Kraft v. Jacka, 872 F.2d 862, 866-68 (9th Cir. 1989), overruled on  other grounds by Dennis v. Higgins, 498 U.S. 439  (1991). But we held in Reed, relying on the  Illinois Appellate Court's decision in City of  Wyoming v. Liquor Control Comm'n, 362 N.E.2d 1080, 1084 (Ill. App. 1977), that Illinois law  treats a refusal to renew a liquor license as  equivalent to revocation, entitling the licensee  "to all the protections, procedural and  substantive, of the revocation process, [and]  thus making [the licensee's] interest in renewal  a property right for purposes of the Fourteenth  Amendment." 704 F.2d at 949. We followed Reed in  Kelly v. City of Chicago, 4 F.3d 509, 511 (7th  Cir. 1993), as well as in Philly's v. Byrne,  supra, 732 F.2d at 90, as did the Sixth Circuit  in Brookpark Entertainment, Inc. v. Taft, supra,  951 F.2d at 714-15; see also Easter House v.  Felder, 910 F.2d 1387, 1395 (7th Cir. 1990) (en  banc); compare Herz v. Degnan, 648 F.2d 201, 208  (3d Cir. 1981).


7
The City of Chicago (the principal defendant)  does not challenge any of these cases though it  tweaks us a bit by remarking in a footnote that  our holding that a liquor license is property has  been rejected by the Illinois Appellate Court in  decisions rendered after Reed. See Blue Cat  Lounge, Inc. v. License Appeal Comm'n, 667 N.E.2d 554, 557 (Ill. App. 1996); Ole, Ole, Inc. v.  Kozubowski, 543 N.E.2d 178, 181-82 (Ill. App.  1989); Ross v. Kozubowski, 538 N.E.2d 623, 626  (Ill. App. 1989); Black Knight Restaurant, Inc.  v. City of Oak Forest, 513 N.E.2d 109, 111 (Ill.  App. 1987). These cases rely on a provision of  the Illinois Liquor Control Act which states that  a liquor license is not property, 235 ILCS 5/6-1,  and on "the wooden distinction between 'rights'  and 'privileges'" that the Supreme Court has  "fully and finally rejected." Board of Regents v.  Roth, 408 U.S. 564, 571 (1972). As we explained  in Reed, such a declaration and such a  distinction cannot conclude the constitutional  issue of whether the license is property, and  indeed has very little relevance to it. Memphis  Light, Gas & Water Division v. Craft, 436 U.S. 1,  9 (1978); Brookpark Entertainment, Inc. v. Taft,  supra, 951 F.2d at 714; Sea Girt Restaurant &  Tavern Owners Ass'n, Inc. v. Borough of Sea Girt,  625 F. Supp. 1482, 1486-88 (D. N.J.), aff'd  without opinion, 802 F.2d 448 (3d Cir. 1986).  Think back to the classic case of constitutional  property--a teacher's tenure contract. Obviously  such a contract would not be classified as  "property" or a "property right" under state law,  a classification that would weirdly imply that a  teacher could sue his employer for trespass if he  were fired in breach of the contract. For most  purposes, perhaps for all but one purpose, an  Illinois liquor license is not property; but  insofar as it is revocable (or nonrenewable) only  for cause, it is property for purposes of  determining whether the state can deprive the  licensee of it without according him due process  of law. Baer v. City of Wauwatosa, 716 F.2d 1117,  1122 (7th Cir. 1983); see also Perry v.  Sindermann, supra, 408 U.S. at 601.


8
The City denies that a liquor license is  property for a reason unrelated to Reed--that the  challenged statute so eviscerates the rights of  liquor licensees as to destroy their status as  owners of constitutional property. We left this  issue open in Philly's. 732 F.2d at 90-91. That  case arose under the provision, codified in the  same section of the Illinois Liquor Control Act  as the provision challenged in this case, that  allows the voters in a precinct to vote the  entire precinct dry, as distinct from prohibiting  the sale of liquor at a particular address. We  held that there was no denial of due process (see  also Sam & Ali, Inc. v. Ohio Dept. of Liquor  Control, 158 F.3d 397, 398-99 (6th Cir. 1998);  37712, Inc. v. Ohio Dept. of Liquor Control, 113 F.3d 614, 619 (6th Cir. 1997)) and so we didn't  have to decide whether there was a deprivation of  property. We did a little dance around the issue.  On the one hand we pointed out that the power to  vote a precinct dry could conceivably be thought  an implicit term of every liquor license, in  which event such a license could no longer be  thought revocable or nonrenewable for cause and  so it would lose the defining characteristic of  constitutional property. On the other hand we  pointed out that such an analysis, implying as it  does that by repealing procedural protections a  state could demote property to nonproperty, would  leave very little standing of the constitutional  protection of property, since the essential  protection is precisely the guarantee of the  procedural safeguards (basically notice and an  opportunity to be heard) that constitute the core  of the concept of due process of law as it is  understood in the modern decisions.


9
Today we have to bite the bullet. In conformity  with the case law that has accreted since  Philly's was decided, see Cleveland Board of  Education v. Loudermill, 470 U.S. 532, 541  (1985); Youakim v. McDonald, 71 F.3d 1274, 1289  (7th Cir. 1995); Listenbee v. City of Milwaukee,  976 F.2d 348, 352 (7th Cir. 1992); Campbell v.  Miller, 787 F.2d 217, 223 (7th Cir. 1986);  Furlong v. Shalala, 156 F.3d 384, 395 (2d Cir.  1998); Frazier v. Garrison I.S.D., 980 F.2d 1514,  1528-29 (5th Cir. 1993); Brookpark Entertainment,  Inc. v. Taft, supra, 951 F.2d at 716-17, we hold  that the two-step process for eliminating due  process rights that we have just described, of  which the first is to authorize a procedure for  extinguishing property rights that does not  conform to the requirements of due process and  the second is to invoke that process to  extinguish a particular person's property right,  is ineffectual to destroy constitutional  property.


10
We are mindful that the Twenty-First Amendment  to the Constitution gives the states very broad  power over the sale of alcoholic beverages.  Illinois could if it wanted forbid such sale  altogether; it certainly is not required to give  liquor licensees the attributes of constitutional  property. But it has given them those attributes,  as we have seen, and the challenged statute does  not purport to remove them. It creates no new  substantive criteria for the grant or withdrawal  of Illinois liquor licenses. Nothing in it  purports to alter the "for cause" condition that  makes those licenses property within the meaning  of the due process clause. It does not refer to  the provisions of Illinois law that we have held  make liquor licenses "property" for purposes of  the clause, or to the Twenty-First Amendment. All  the referendum statute does is provide an  alternative procedure for revocation of liquor  licenses. This is apparent from the legislative  history, as we are about to see. The supporters  of the statute believed that it would provide a  swifter alternative to administrative procedures  for revoking the licenses of "bad apples," which  is to say licensees who had given cause for  revocation.


11
The plaintiffs thus have a property right of  which the voters in their precincts deprived  them, and the remaining question is whether the  deprivation was brought about by a method that  denied the plaintiffs due process of law. The  City argues "no," relying on Philly's, where we  held that while an election is not an  adjudicative procedure that comports with due  process, the fact that the voters of a precinct  could get rid of a liquor licensee whom they  didn't like (for whatever reason) only by voting  the entire precinct dry provided the disfavored  licensee with protection and marked the vote as a  legislative rather than an adjudicative act. It  is the same kind of protection that is provided  by the equal protection clause, see Railway  Express Agency v. New York, 336 U.S. 106, 112-13  (1949) (Jackson, J., concurring), and by the  principle, which is the very foundation of the  concept of the rule of law (as well as of the  prohibition of bills of attainder), that a  legislature can prohibit private conduct only  through general rules. Chicago precincts are  small (each is supposed to have 400 registered  voters, 10 ILCS 5/11-3, 11-5), which reduces the  protection conferred by requiring the precinct to  vote itself dry rather than picking on a  particular licensee--many precincts have only one  liquor licensee. But we emphasized that "the  Illinois act does not permit the precinct's  voters to single out a particular liquor seller  to shut down. . . . This means not only that the  licensee who is disliked is protected to some  extent by the licensee who is liked [if there is  one] but also that the voters cannot impose costs  on liquor sellers without imposing costs on  themselves--the costs of not being able to buy  liquor in the precinct." 732 F.2d at 92.


12
Philly's was decided in 1984. Five years later  the Illinois legislature added to the Liquor  Control Act the provision challenged in this  case. Why? The only reason that is suggested in  the legislative history, and anyway the only  reason that is remotely plausible, is that the  legislature wanted the residents of a precinct to  be able to get rid of a particular licensee of  whom they disapproved. See, e.g., Statement of  Rep. McGann, in Transcript of General Assembly,  June 27, 1989, at 138-39 ("But say you have one  [tavern] that is causing real problems, causing  problems for the neighbors around them and so  forth that they cannot affectively [sic] by the  law presently of the police administration deal  with these situations and the community neighbors  are having problems. This will not penalize the  good licensees in these areas, but will only  target that bad operator"). The reason for  targeting a particular licensee could be a good  one, as this quotation from the legislative  history suggests--that the licensee was selling  liquor to minors, or serving drunks, or  attracting a rowdy lot from other neighborhoods,  or disturbing the neighbors with loud music. Any  of these could be a solid ground for revocation;  and although if there is such a ground the  authorities presumably will revoke the license--  eventually--the procedures for revocation that  comport with due process often take a long time  to complete. Their length is a practical reason  for wanting to have a substitute mode of  revocation that is not encumbered by procedural  safeguards. See Statement of Sen. Marovitz, in  Transcript of General Assembly, July 1, 1989, at  3 ("you may have a particular bar, a particular  tavern that's causing a tremendous problem. I  have a lot of them in my district, where you have  drug dealers, where you have prostitution, where  you have knifings and shootings. We have tried  and tried and tried before the Liquor Commission  of the City of Chicago to close those taverns.  We've been turned away every time"). But the  guarantee of due process would mean little if it  could be dispensed with upon a showing, which  could be made in every case, that a remedy that  provides no procedural safeguards at all will be  faster and cheaper than one that provides some.  The costs of procedural safeguards are only half  the formula that the Supreme Court set forth in  Mathews v. Eldridge, 424 U.S. 319, 334-35 (1976),  for determining the minimum requirements of due  process. The other half is the benefits in  preventing error. The challenged statute contains  no safeguards against error.


13
A vote by neighbors to decide whether a  particular person or firm is a bad apple  exemplifies "popular justice," the mode by which  an Athenian jury, without deliberation, without  instruction or control by professional judges,  without possibility of correction on appeal, and  without the assistance of lawyers, condemned  Socrates. The revocation of the liquor license of  the Tequila Roadhouse is not to be compared with  the death sentence imposed on Socrates. Yet  Socrates received more due process than the  Tequila Roadhouse, since he had an opportunity to  argue his innocence to the jury and the jury  convicted him of a crime, albeit a vague one  (corrupting the morals of the young men of Athens  by questioning pious certitudes). There is no  standard to guide voters in deciding whether to  void a liquor license. We need not attribute  frivolous motives to them. Yet just as we do not  trust jurors to deliberate without instructions,  so we should be concerned that an electoral free-  for-all might result in serious errors that a due  process hearing would avert. The voters might be  stirred to action by an influential resident of  the precinct who was angry about being refused  service because he was inebriated. They might be  outraged because one of the taverns in the  precinct had topless waitresses--or refused to  have them. They might be victims of a campaign of  disinformation by a competing tavern--a  possibility that concerned Representative  Matijevich, who in Transcript of General  Assembly, June 27, 1989, at 137-38, observed:  "let's say that in a precinct there are two  establishments, only two establishments. And one  establishment may have some political pull. . . .  [Y]ou may have that establishment lobbying in an  election to get the other competition out of  business for no other reason than he likes to get  all the business for himself"). They might be  induced to vote against a tavern by a precinct  captain who was on the outs with the tavern's  owner. The possibilities are myriad and some of  them are unsavory, and against them the procedure  established by the challenged statute offers no  protection at all.


14
This will not bother anyone who believes that  the democratic process should be left completely  unhindered by law. But that is not the theory of  the Constitution. An individual's life, liberty,  and property are not held or enjoyed at the  sufferance of the electorate. When the Illinois  legislature stepped from allowing a precinct's  voters to vote the precinct dry to allowing the  voters to expel a particular disfavored licensee,  it crossed the line that protects property  holders from being deprived of their property  without due process of law. Although taverns are  not the most popular businesses in some quarters,  no principle is suggested that would limit the  power claimed by the City to the sale of  alcoholic beverages. Its position casts a long  shadow over all property rights. We pointed out  earlier that the state has not attempted to exert  its plenary powers under the Twenty-First  Amendment to curtail the abuses to which the sale  of alcoholic beverages may give rise.


15
Nothing that we have said is intended to suggest  that referenda are unconstitutional. The  Constitution does not forbid direct democracy.  City of Eastlake v. Forest City Enterprises,  Inc., 426 U.S. 668 (1976), holds that voters can  be empowered to act as legislators--but that is  provided that the action they are empowered to  take is legislative. City of Eastlake was a  zoning case, and zoning is on the legislative  side of the legislative/judicial divide. River  Park, Inc. v. City of Highland Park, 23 F.3d 164,  166-67 (7th Cir. 1994); Coniston Corp. v. Village  of Hoffman Estates, 844 F.2d 461, 468-69 (7th  Cir. 1988). This is not only because "the  decision whether and what kind of land uses to  permit does not have the form of a judicial  decision. The potential criteria and  considerations are too open-ended and ill-  defined." Id. at 468. It is also because zoning,  like ordinary legislation, operates  prospectively. The lawful destruction of existing  property is the domain of nuisance law, a branch  of tort law that is applied by courts to specific  offending properties. As Justice Holmes, writing  for the Court in Prentis v. Atlantic Coast Line  Co., 211 U.S. 210, 226-27 (1908) (citations  omitted), pointed out, "A judicial inquiry  investigates, declares, and enforces liabilities  as they stand on present or past facts and under  laws supposed already to exist. That is its  purpose and end. Legislation, on the other hand,  looks to the future and changes existing  conditions by making a new rule, to be applied  thereafter to all or some part of those subject  to its power. . . . Proceedings legislative in  nature are not proceedings in a court, . . . , no  matter what may be the general or dominant  character of the body in which they may take  place. That question depends not upon the  character of the body, but upon the character of  the proceedings." See also New Orleans Public  Service, Inc. v. Council of City of New Orleans,  491 U.S. 350, 370-71 (1989).


16
The statute that is challenged in this case does  not authorize the voters to determine, in the  manner of zoning, where liquor may be sold (a  possible interpretation of Philly's); it  authorizes them to evict a particular seller, as  if they were the judges of a housing court or a  judge asked to abate a nuisance. Cf. Nasierowski  Bros. Investment Co. v. City of Sterling Heights,  949 F.2d 890, 895-96 (6th Cir. 1991); Harris v.  County of Riverside, 904 F.2d 497, 501-04 (9th  Cir. 1990). The vote is limited to a specific  street address currently occupied by a licensee,  235 ILCS 5/9-2; it does not prevent the sale of  liquor next door. In the typical zoning case  prospective uses of property are in issue, and  decision making is likely to be based on general,  legislative grounds. Voters are likely to  consider whether they want a building "like that"  in their neighborhood. The primary factor in a  targeted liquor referendum is bound to be, in  contrast, the past behavior of the tavern, for  the voters have already decided to permit  businesses "like that" in the neighborhood.  (Remember that they could vote the precinct dry  if they wanted.) Something has forced them to  change their minds about this tavern, and the  only plausible explanation is the tavern's  behavior, but the evaluation of past behavior for  conformity to norms of proper conduct is the  domain of adjudication.


17
So the issue "is not too much delegation, but  delegation to the wrong body: delegation of  judicial decision-making, for example, to people  who are not judges." United Beverage Co. of South  Bend, Inc. v. Indiana Alcoholic Beverage Comm'n,  760 F.2d 155, 159 (7th Cir. 1985); see also City  of Eastlake v. Forest City Enterprises, Inc.,  supra, 426 U.S. at 678; Seattle Title Trust Co.  v. Roberge, 278 U.S. 116, 121-22 (1928); Eubank  v. City of Richmond, 226 U.S. 137 (1912); Jones  v. Bates, 127 F.3d 839, 858 n. 25 (9th Cir.  1997); General Elec. Co. v. New York State Dept.  of Labor, 936 F.2d 1448, 1454-55 (2d Cir. 1991);  Scott v. Greenville County, 716 F.2d 1409, 1420  n. 16 (4th Cir. 1983). That is what Illinois has  done and what the due process clause prohibits.


18
Reversed.


19
BAUER, Circuit Judge, dissenting.


20
In order to  better understand the ramifications of the  majority opinion, a bit of urban reality is, I  believe, in order.


21
The residents of the City of Chicago, 2,700,000  or more, live in neighborhoods characterized by  their homogeneity. The residents share, in  general, the same socio-economic status, the  homes are strikingly similar in configuration and  costs, and the blue-collar/white-collar  employment of the workers are usually the same.  Racial and/or ethnic backgrounds tend to be  similar. Although neighborhoods have no  recognized political existence, they are there,  with or without political acknowledgment, and it  is there that Chicagoans live, marry, raise  families, socialize and die. Most of the  residents lack real mobility of choice;  affordable housing near or convenient to  employment or transportation is what they must  settle for. Stability of neighborhood and safety  are their primary objectives. Many have no choice  at all; public housing or subsidized housing  dictates where they live.


22
What businesses are in or around these  neighborhoods are there because the zoning laws  and licensing regulations, planned on a city-wide  basis, permit their existence. (Of course, the  business investors look for areas of opportunity  and that plays a major role in what businesses  exist side by side with the residential  buildings.)


23
Barber shops, grocery stores, convenience  markets, drugstores, restaurants, tailor shops,  all these exist in the neighborhoods and add to  the livability of the area. One business,  however, is acknowledged to have a greater impact  on the tone of a neighborhood than any other--the  liquor business.


24
For purposes of this case, we need not think in  terms of liquor stores but only those licensed  premises which purvey drinks by the glass. They  include most fine restaurants, many family or  ethnic restaurants, and neighborhood saloons;  those places that Chicago historians called the  working man's social clubs. It is here that the  people meet, not just to drink, but to eat, to  celebrate birthdays, anniversaries and other  special occasions and to socialize with people of  the neighborhood.


25
When Illinois exercised its right to control (or  ban altogether) the sale of liquor, it opted to  create a system of local-option rules. The  decision as to whether to permit liquor sales, to  define how many and where such emporiums could  exist was left to cities and villages and even  counties for the unincorporated areas. Moreover,  the towns and villages, many with a smaller total  population than a Chicago precinct, can determine  the character of the liquor emporium. They can,  for instance, regulate the type of entertainment  a licensee can offer the public, the hours and  days of purveying, or even restrict the sale of  liquor to hotels or places that serve food.  Because of its size, however, Chicago  (technically, cities of a certain size that only  Chicago meets) is treated differently.  Recognizing that neighborhoods most closely  resemble small towns, the legislature sought to  give some local control.


26
There is, however, as we have said, no political  entity called a "neighborhood"; its closest  parallel is the precinct. A "precinct" is not a  definable graphic area; it is an entity that  exists only to facilitate voting. It is created  by the city in its establishment of places to  vote; ideally, each precinct will contain 400  registered voters. When the number of registered  voters goes much above or below that figure, the  precinct boundaries must, by law, be redrawn.  This to ensure a conveniently close place for  voters to exercise their franchise and to reduce  the possibility of long lines of voters waiting  for a vacant polling booth.


27
Of course, in addition to the 400 registered  voters, the precinct will contain many more  people: those ineligible to vote because of their  minority, non-citizens, those who have not  established sufficient length of residency and  (if voter registration proponents are to be  believed) a large number of people, otherwise  eligible, who have not bothered to register to  vote. In short, "precinct" is close to being a  neighborhood or a small town and it has a political existence. And local option of sort is  granted to these entities.


28
As I said, it is usually to the economic self-  interest of a license holder to maintain cordial  and friendly relations with the people of the  area where his establishment is located; they are  a source of business to him. There are some  establishments that attract patrons from areas  distant from the precinct, either because of a  particular form of entertainment, glowing  restaurant reviews, proximity to sports arenas,  etc. (The people living near sports arenas show  an extraordinary patience with absurd activities  of the fans, but it is also true that the sports  bars make extraordinary efforts to keep the  locals happy. Properly speaking, the two groups  establish a mutually advantageous economic truce.  The saloons and restaurants are sources of  employment--as in the area itself--and the locals  provide some patronage during off-season months).


29
As to the premises that cater to different  clientele, striptease fans, loud music fans,  youth groups, bikers--not to mention premises  that cater to the drug culture or other illegal  activities--these groups try to keep the  irritation level of the activity to a minimum  because they know about the local-option laws.  And if enough of their neighbors get pushed hard  enough, they can respond by eliminating the  problem through the ballot box.


30
To suggest, as the majority opinion does, that  a voter who is disgruntled by the refusal of a  bartender to serve him while inebriated can  eliminate a license, is to ridicule the  intelligence of the voters. To imagine that such  a malcontent could convince a majority of the  voters in a precinct (or even the smaller number  called for to place the issue on the ballot) to  take up the cudgel of the ballot on such a silly  crusade is, itself, ridiculous.


31
The fact is the motivation behind such a  difficult task as securing signatures on a  petition and votes in the ballot box is one the  majority should well understand: cost-benefit.  The term may not be used but, as we know, it is  the real motivation behind most human activity. I  should think that this constitutionally permitted  reason should be both understood and applauded.


32
As we have seen, most liquor license holders are  benign influences in the areas around them, even  serving to enhance the livability and property  values of the neighborhood. Nevertheless, under  the original rule of local option, the precinct  had only one choice: vote entirely dry or put up  with the one or more festering sores.


33
The right of the precincts to vote entirely dry  was endorsed by this court (indeed, by the author  of the majority opinion in the instant case). And  if there is only one such establishment in the  precinct and only one possible target of the  vote-to-go-dry, it still passes constitutional  muster. Apparently, the constitutional rights of  an individual liquor license holder increase with  the number of licenses in a precinct; they can  take shelter in the acceptance of their good  brothers-in-business and thumb their noses at the  legitimate wishes of the residents of the  neighborhood.


34
The legislature recognized the unfairness of  this all-or-nothing approach to the wet/dry  dilemma when they amended the local-option law to  permit a referendum on the issue of whether a  single (or, I assume, more than one) liquor  establishment shall continue to be licensed in  the precinct. This is so that the businesses  which have decent regard for the preservation of  the community standards can remain and their  property rights not scuttled by a bad apple in  the liquor dispensing barrel.


35
The majority opinion agrees with the Supreme  Court that the Constitution does not forbid  direct democracy. What seems to be the theme of  the opinion is that, under the local-option rule,  voters can exercise their franchise without  "standards to guide the voters in deciding  whether to void a liquor license." One assumes by  this, "judicial guides". And, of course, such is  the price of democracy; the voters may make a  choice that their betters may not approve.


36
The majority opinion points to the use of  judicial instructions in jury trials and  describes the referendum (or election) process as  an "electoral free-for-all" that might result "in  serious error". Just so. The process of  democratic government does not rely on stern  lectures from the highly educated. The least of  us has the right to express himself or herself in  the ballot box without deference to the ruling  classes. It is also of interest to note that a  precinct, if so inclined, can, as this court (and  the author of the instant majority opinion) has  ruled, snuff out the license rights of one, or  any number of, licensees in the precinct without  the splendid guidance of court or city fathers,  providing that all the licensees in the precinct  are eliminated. Why is the same use of the ballot  box constitutionally infirm if the licensees  affected are fewer than all of those in the  precinct? If "guidance" is required to make the  decision of the voters constitutionally kosher,  why not require that such guidance (whatever that  might be!) be required for all referenda that  affect a property right (bond issues, annexation,  establishment of school districts and mosquito  abatement districts, etc.)?


37
It is not accurate to say, as the majority  opinion does, that, before a referendum is  undertaken "the voters have already decided to  permit businesses" like that "in the  neighborhood" because they could vote the  precinct dry if they wanted to. What is more  accurate is that they made no decision at all;  the city makes it for them. It is probably also  safe to say that not one voter in fifty even  knows about the local-option rule and only a  crisis in the neighborhood eventually may serve  to enlighten them--and then after every other  avenue to correct a problem involving a liquor  licensee (petitioning the city liquor commission,  calling the police, calling the alderman, etc.)  has failed.


38
The deprivation of property, discussed by the  majority, occurs in exactly the same way whether  the voters wipe out all of the liquor vendors in  a precinct or a single vendor. I fail to see how  a total deprivation of "property rights" that  affects two or more owners is more constitutional  than the same action which affects only one  liquor emporium.


39
It is worthwhile considering how much trouble  such a referendum is to the people of the  precinct. First, to focus the residents on the  way to solve the problem (I'm willing to assume  the existence of the problem and knowledge of its  existence among the neighbors), then to secure  sufficient signatures to get the matter placed on  the ballot, and then to campaign successfully  enough to get a majority of the voters to vote  against an existing business. The effort involved  and the work entailed should at least indicate to  us the incredible problem the licensee must be  causing. And it is a fact that, like Socrates,  the liquor dispenser has an opportunity to  present his defense to the jury (i.e., the  voters); he can campaign as hard against the  referendum as his opponents argue for it; it  might even convince him to reform before the vote  and become a good neighbor.


40
I believe that the legislature of Illinois and  its court system can protect the rights of its  citizens in the field of liquor control and  neighborhood safety. If it is constitutionally  proper for the voters of a precinct to ban the  only bar in the area, or all the bars in the  neighborhood, I cannot believe that it is  constitutionally improper for the legislature to  authorize, and the voters to exercise, a right to  prohibit the operation of a particular liquor  license. There is no constitutional right to be  in the liquor business and I cannot believe that  the authorization of a referendum as to whether a  particular saloon shall be permitted in a  neighborhood is an invasion of a constitutional  right. I suspect it depends on whose  constitutional property rights should concern us.  I think the rights of the people who live in the  area should have our deepest concern.


41
I would affirm the dismissal of the case.